In re: Feltus B. Anderson applying for writ of habeas corpus, mandamus and other remedial writs.
Writ denied. The trial court correctly rejected the petitioner’s contentions that sentencing as a multiple-offender constituted double jeopardy or otherwise offended constitutional protections. State ex rel. Williams v. Henderson, 289 So.2d 74 (La.1974). The contention first advanced in this court that the resentencing adversely affected his appeal (if any) on the original conviction will not be considered by us, since it was not presented to the trial court.